DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Manita Rawat (Reg. No. 61,944) on 4/14/2021.

The application has been amended as follows:
1.	(Currently Amended) A system, comprising:
a non-transitory memory having instructions stored thereon, and a processor configured to read the instructions to:
	detect a failure of at least one component of at least one bare-metal server associated with a client;
	transmit a first notification to a client system associated with the client, wherein the notification includes a request configured to solicit a time and date when the bare-metal server can be taken offline;

	transition the at least one bare-metal server to an offline state at the selected downtime;
	generate a ticket in a ticketing system for repair of the bare-metal server, wherein the ticket identifies the at least one component[[.]]; and
	generate a second notification to the client system including the request to schedule downtime when the response from the client system is not received within a predetermined time period, wherein the predetermined time period corresponds to a preset hardware scan process.
2.	(Currently Amended) The system of claim 1, wherein the processor:
receives an update to the ticket indicating maintenance of the bare-metal server has been completed; and
generates a  third notification to the client system including a request to schedule uptime.
3.	(Previously Presented) The system of claim 2, wherein the processor:
transitions the at least one bare-metal server to an online state; and
implements at least one predetermined service on the bare-metal server.
4.	(Original) The system of claim 3, wherein the at least one predetermined service includes a virtual machine.
fourth notification to the client system including an indication that the at least one predetermined service is available.
6.	(Previously Presented) The system of claim 1, wherein the processor, upon detecting the failure of at least one component of the at least one bare-metal server:
disables one or more functions of the bare-metal server.
7.	(Cancelled) 
8.	(Currently Amended) A non-transitory computer readable medium having instructions stored thereon, wherein the instructions, when executed by a processor cause a device to perform operations comprising:
detecting a failure of at least one component of at least one bare-metal server associated with a client;
transmitting a first notification to a client system associated with the client, wherein the notification includes a request configured to solicit a time and date when the bare-metal server can be taken offline;
receiving a response from the client system, the response including a selected downtime that indicates a time period during which the at least one bare-metal server can be taken offline;
transitioning the at least one bare-metal server to an offline state at the selected downtime;
generating a ticket in a ticketing system for repair of the bare-metal server, wherein the ticket identifies the at least one component[[.]]; and
generating a second notification to the client system including the request to schedule downtime when the response from the client system is not received within a predetermined time period, wherein the predetermined time period corresponds to a preset hardware scan process.
9.	(Currently Amended) The non-transitory computer readable medium of claim 8, wherein the instructions further cause the device to perform operations comprising:
receiving an update to the ticket indicating maintenance of the bare-metal server has been completed; and
generating a third notification to the client system including a request to schedule uptime.
10.	(Original) The non-transitory computer readable medium of claim 9, wherein the instructions further cause the device to perform operations comprising:
transitioning the at least one bare-metal server to an online state; and
implementing at least one predetermined service on the bare-metal server.
11.	(Original) The non-transitory computer readable medium of claim 10, wherein the at least one predetermined service includes a virtual machine.
12.	(Currently Amended) The non-transitory computer readable medium of claim 10, wherein the instructions further cause the device to perform operations comprising generating a fourth notification to the client system including an indication that the at least one predetermined service is available.

disable one or more functions of the bare-metal server prior to transmitting the first notification to the client system.
14.	(Cancelled) 
15.	(Currently Amended) A method, comprising:
detecting a failure of at least one component of at least one bare-metal server associated with a client;
transmitting a first notification to a client system associated with the client, wherein the notification includes a request configured to solicit a time and date when the bare-metal server can be taken offline;
receiving a response from the client system, the response including a selected downtime that indicates a time period during which the at least one bare-metal server can be taken offline;
transitioning the at least one bare-metal server to an offline state at the selected downtime;
generating a ticket in a ticketing system for repair of the bare-metal server, wherein the ticket identifies the at least one component[[.]]; and
generating a second notification to the client system including the request to schedule downtime when the response from the client system is not received within a predetermined time period, wherein the predetermined time period corresponds to a preset hardware scan process.

receiving an update to the ticket indicating maintenance of the bare-metal server has been completed; and
generating a third notification to the client system including a request to schedule uptime.
17.	(Original) The method of claim 16, comprising:
transitioning the at least one bare-metal server to an online state; and
implementing at least one predetermined service on the bare-metal server.
18.	(Original) The method of claim 17, wherein the at least one predetermined service includes a virtual machine.
19.	(Currently Amended) The method of claim 17, comprising generating a fourth notification to the client system including an indication that the at least one predetermined service is available.

20.	(Original) The method of claim 15, comprising disabling one or more functions of the bare-metal server prior to transmitting the first notification to the client system.

Allowable Subject Matter
Claims 1-6, 8-13 and 15-20 are allowed.

Reasons for Allowance
Schiefelbein et al. (U.S. PGPub 2017/0344354) teaches autonomous server installation;
Nakajima et al. (U.S. PGPub 2014/0068343) teaches a management system that manages a computer system including multiple monitoring-target devices; and
Varma et al. (U.S. PGPub 2015/0311952) teaches a server information handling system deployment and maintenance that is enhanced with automated trouble ticket generation at a mobile telephone through an NFC transaction with a management controller; and
White et al. (U.S. PGPub 2007/0300228) teaches a system that inhibits alert monitoring during a predefined time period such as system maintenance by suppressing automatic communication of false alert messages to systems.
However, the combination of Schiefelbein, Nakajima, Varma and White does not teach generating a second notification to the client system including the request to schedule downtime when the response from the client system is not received within a predetermined time period, wherein the predetermined time period corresponds to a preset hardware scan process required by independent claims 1, 8 and 15. Therefore, the Examiner finds the claimed invention to be patentably distinct from the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee, and to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MENG VANG whose telephone number is (571)270-7023.  The examiner can normally be reached on Monday - Friday 8:30 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NICHOLAS TAYLOR can be reached on (571) 272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.